Citation Nr: 9905802	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  96-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
March 1952, and from June 1955 to May 1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  A hearing was held in 
February 1997, in Montgomery, Alabama, before Jack W. 
Blasingame, who is the Board member rendering the 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107 (West Supp. 1996)(amending 38 U.S.C.A. § 7102(b) (West 
1991)).  A transcript of the hearing was produced and has 
been included in the claims folder for review.  In July 1997, 
the claim was remanded to the RO for additional processing; 
it has since been returned to the Board for review.  See 
Board Remand, July 16, 1997.

At the time of the veteran's death in November 1995, he was 
in receipt of VA benefits for bilateral hearing loss and the 
residuals of a total left hip replacement.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran died in November 1995, at the age of sixty-
nine.  Per the certificate of death, the cause of death was 
listed as arteriosclerotic cardiovascular disease and cardiac 
arrest.  

3.  There is no medical evidence of record establishing a 
nexus between the veteran's death, his military service, and 
his service-connected disabilities and diseases.  


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (1998); Edenfield v. Brown, 
8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's widow, contends that her 
husband's death was somehow due to either his military 
service or his service-connected left hip disability.  
Despite her contentions, the RO has denied her request for 
service connection for the cause of her husband's death and 
she has appealed to the Board for review.

The surviving spouse of a veteran who has died from a 
service-connected or compensable disability may be entitled 
to receive dependency and indemnity compensation [DIC].  38 
U.S.C.A. § 1310 (West 1991 & Supp. 1998).  "The death 
of the veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a) (1998).  
Additionally, the appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities ". . . contributed 
substantially or materially" to cause death; "that [they] 
combined to cause death; that [they] aided or lent assistance 
to the production of death."  See 38 C.F.R. § 3.312(c)(1) 
(1998).  However, service-connected disabilities of a ". . . 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions" will 
not be held to have contributed to death resulting primarily 
from some other cause.  38 C.F.R. § 3.312(c)(2) (1998).

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1998).

The threshold question to be answered at the outset is 
whether the claim is well-grounded.  A well-grounded claim is 
one that is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded.  The evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  Where such evidence is not submitted, the claim 
is not well-grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) .  If a particular claim is not well-grounded, 
then the appeal fails and there is no further duty to assist 
in developing facts pertinent to the claim.

Also, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where such assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Additionally, where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded requirement of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); where the determinative issue does 
not require medical expertise, lay testimony itself may 
suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  If a particular claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
In this case, the evidentiary assertions with regard to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death are inherently incredible 
when viewed in the context of the total record.

The veteran passed away on November 23, 1995, at the age of 
sixty-nine.  See Alabama Certificate of Death.  The immediate 
cause of death was listed as ASHD (arteriosclerotic heart 
disease) - cardiac arrest.  An autopsy was not performed.  
The veteran was service-connected for bilateral hearing loss 
and a left hip disorder. 

The appellant avers that because her husband had to undergo 
so many operations of his hip over the years, he developed a 
heart condition.  See VA Form 9, Appeal to Board of Veterans' 
Appeals, with attachment, March 20, 1996.  She contends that 
all of the operations caused him undue cardiac stress that 
led to the development of arteriosclerotic cardiovascular 
disease.  Despite her claims, the appellant has not provided 
medical evidence that would support her contentions.  

To file a well-grounded claim, the appellant must submit 
supporting evidence that justifies the belief that the 
veteran's death was etiologically related to or caused by 
military service.  During the veteran's lifetime, he was not 
granted VA benefits for a heart condition.  Medical records 
proving, or even suggesting, that her husband had a service-
related disability that led to his death have not been 
provided.  The appellant has only offered her lay opinion 
concerning her husband's medical condition and his subsequent 
death.  Undoubtedly, she is sincere in her belief that the 
medical conditions which caused the veteran's death were 
related to his honorable military service or his service-
connected hip disorder, but she is not qualified to offer 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Mere contentions of the appellant, no matter how 
well-meaning, without supporting medical evidence that 
etiologically relates the veteran's death with a disorder or 
condition found or treated in service, or the veteran's 
service in general, do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In short, 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well-grounded and 
the claim is denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

